                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-11230-RGS

                      STERLING EQUIPMENT, INC.

                                      v.

                              PETER GIBSON

             MEMORANDUM AND ORDER ON PLAINTIFF’S
                MOTION FOR SUMMARY JUDGMENT

                                 July 3, 2019

STEARNS, D.J.

      Sterling Equipment, Inc. (SEI) brought this lawsuit against its former

employee, Peter Gibson, for receiving $198,000 of misappropriated funds

from his wife, Wendy Gibson. 1 More specifically, the Amended Complaint

sets out four claims: money had and received (Count I), unjust enrichment

(Count II), and violations of the Uniform Fraudulent Transfer Act, Mass.

Gen. Laws ch. 109A, § 5 (Count III) and § 6 (Count IV). SEI moves for




      SEI is a Massachusetts corporation with a principal place of business
      1

in Quincy, Massachusetts. Peter Gibson is a resident of Louisiana. Am.
Compl. (Dkt # 6) ¶¶ 1-2. The court will refer to him either as Gibson or Peter.
summary judgment on the first two counts on res judicata grounds.2 For the

reasons to be explained, SEI’s motion for summary judgment will be allowed.

                               BACKGROUND

       The facts, viewed in the light most favorable to Gibson as the

nonmoving party, are as follows. In 2002, Gibson began working as a port

engineer for Jay Cashman, Inc. (JCI). Gibson continued working for JCI,

along with its affiliated entities, Cashman Dredging and Marine Contracting

Co., LLC (CDMC) and SEI, until 2017. 3

       In 2007, Peter moved with Wendy to Massachusetts, and continued

working for CDMC as a dredge man. Wendy started working for SEI as an

accounts payable clerk and receptionist, but was later promoted to controller

and became responsible for SEI’s accounting. In May of 2011, Peter and

Wendy got married.        In February of 2013, they moved to Florida, but

maintained their employment with CDMC and SEI. Although they got

divorced in June of 2014, they remained close and moved back in together in

October of 2014. In November of 2014, they returned to Massachusetts.


       2In its motion, SEI refers to the first two counts as the only ones
alleged, which is true in the original Complaint but not in the operative
Amended Complaint. The court, therefore, does not address the latter two
counts.

       3   JCI, CDMC, and SEI are wholly owned subsidiaries of JCI Holdings,
Inc.

                                       2
      On August 22, 2014, Wendy sent a $198,000 fraudulent wire transfer

from SEI.4 Unexplained deposits were then made to several bank accounts

that Peter and Wendy jointly held. On January 3, 2018, a jury in the federal

district court of Massachusetts found Wendy guilty of conversion and of

breaching her fiduciary duties, and awarded SEI $198,000 and $50,000,

respectively.   On January 11, 2018, this court entered a $290,234.74

judgment for SEI, inclusive of pre-judgment interest.

      On June 30, 2017, CDMC terminated Peter for threatening

communications with coworkers about his wife’s litigation and for being

“complicit in, benefit[ing] from, and fail[ing] to report the fraudulent wire

transfer.” Stmt of Material Facts (SOMF) (Dkt # 35), Ex. 8. In response,

Peter filed a grievance with the International Union of Operating Engineers

Local 25. On February 16, 2018, the Union and CDMC participated in an

arbitration hearing in Newark, New Jersey conducted by Arbitrator Mattye

M. Gandel of the American Arbitration Association. On May 23, 2018, the

Arbitrator decided that the matter was arbitrable and that there was just

cause for Peter’s termination. 5 The Arbitrator ultimately concluded “beyond


      4 The wire transfer was sent to Unique Holdings Corp. to pay for
Invoice Number 209, but neither the invoice nor the company existed.

      5Under the Master Collective Bargaining Agreement, an arbitrator’s
decision is “final and binding.” SOMF, Ex. 9 § 33, ¶ 7.

                                     3
a reasonable doubt that [Peter] knew about the fraudulent transfer, maybe

not that day, but certainly in the following days and months and benefited

from [it].” Id., Ex. 4 at 23.

                                DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A fact is material when it has potential of changing a case’s

outcome.” Doe v. Trustees of Bos. Coll., 892 F.3d 67, 79 (1st Cir. 2018). “An

issue is ‘genuine’ when a rational factfinder could resolve it [in] either

direction.” Boudreau v. Lussier, 901 F.3d 65, 71 (1st Cir. 2018) (citation

omitted).

      “‘Collateral estoppel, sometimes called issue preclusion, bars parties

from re-litigating issues of either fact or law that were adjudicated in an

earlier proceeding’ before a court or other tribunal of competent

jurisdiction.” Patton v. Johnson, 915 F.3d 827, 833 (1st Cir. 2019), quoting

Robb Evans & Assocs., LLC v. United States, 850 F.3d 24, 31 (1st Cir. 2017).

Since “res judicata . . . is a matter of substantive law,” Schell v. Ford Motor

Co., 270 F.2d 384, 388 (1st Cir. 1959), and “a federal court sitting in diversity

jurisdiction must borrow the substantive law of the forum state,” Cochran v.



                                       4
Quest Software, Inc., 328 F.3d 1, 6 (1st Cir. 2003), Massachusetts law

governs the application of collateral estoppel on the arbitration award at

issue here. See Ideker v. PPG Indus., Inc., 788 F.3d 849, 852 (8th Cir. 2015)

(“In a diversity case like this, we apply state substantive law in deciding

whether to apply collateral estoppel or issue preclusion . . . .”); Tozzolina v.

Cty. of Orange, 2 F.3d 1158 (9th Cir. 1993) (Table) (“The doctrine of

collateral estoppel (issue preclusion) in federal courts is controlled by state

substantive law.”).6

      Under Massachusetts law, “it is appropriate to give issue-preclusive

effect to arbitration awards where the ‘arbitration affords opportunity for

presentation of evidence and argument substantially similar in form and

scope to judicial proceedings.’” Pierce v. Morrison Mahoney LLP, 452 Mass.

718, 731 (2008) (citations omitted). “Issue preclusion applies when ‘(1) the

issue sought to be precluded in the later action is the same as that involved

in the earlier action; (2) the issue was actually litigated; (3) the issue was


      6  Gibson, however, appears to argue that federal law applies. See
Massachusetts Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26,
37 (1st Cir. 1998) (“The elements of federal res judicata are ‘(1) a final
judgment on the merits in an earlier suit, (2) sufficient identicality between
the causes of action asserted in the earlier and later suits, and (3) sufficient
identicality between the parties in the two suits.’”), quoting Gonzalez v.
Banco Cent. Corp., 27 F.3d 751, 755 (1st Cir. 1994). Notwithstanding, for the
same reasons articulated below, the court finds that SEI would similarly
satisfy this standard.

                                       5
determined by a valid and binding final judgment; and (4) the determination

of the issue was essential to the judgment.’” Alicea v. Commonwealth, 466

Mass. 228, 236 (2013) (citations omitted). “The central inquiry . . . [is]

whether the issue on which preclusion is sought has been ‘the product of full

litigation and careful decision.’” Miles v. Aetna Cas. & Sur. Co., 412 Mass.

424, 427 (1992) (citation omitted).

      SEI argues, and the court agrees, that the arbitration award is entitled

to preclusive effect. First, the parties in this litigation are in privity with,

albeit not identical to, those involved in the arbitration. See Miles v. Aetna

Cas. & Sur. Co., 412 Mass. 424, 427 (1992) (“[C]ollateral estoppel, also

known as issue preclusion, does not require mutuality of parties . . . .”). SEI

is in privity with CDMC because they are wholly owned subsidiaries of JCI

Holdings, 7 see In re Colonial Mortg. Bankers Corp., 324 F.3d 12, 19 (1st Cir.

2003) (finding privity between “sister corporations under the control of a

common parent”), and Gibson is in privity with the Union that represented

him in the arbitration, see DaLuz v. Dep’t of Corr., 434 Mass. 40, 45 (2001)

(finding privity between union members and their union). Gibson responds

by asserting that he “was only a witness, and not a party to the arbitration.”




      7 SEI also notes that the counsel who represented CDMC in the
arbitration also represented SEI in its prior litigation against Wendy.

                                       6
Opp’n Mem. (Dkt # 39-1) at 6. While that may be true, the Union adequately

represented his interests as a nonparty by arguing, in his defense, that his

termination was unjust. See TLT Const. Corp. v. A. Anthony Tappe &

Assocs., Inc., 48 Mass. App. Ct. 1, 5 (1999) (“A nonparty to a prior

adjudication can be bound by it only where [the nonparty’s] interest was

represented by a party to the prior litigation.”) (citations omitted).

      Second, the issues here – (1) whether Gibson received money (2) that

belonged to SEI – are the same as those raised in the arbitration. Those

issues, in turn, are dispositive of SEI’s claims of money had and received and

unjust enrichment. “[A]n action for money had and received will lie where

the defendant has received money or its equivalent which in equity and good

conscience belongs to the plaintiff.” Gen. Exch. Ins. Corp. v. Driscoll, 315

Mass. 360, 365 (1944). Similarly, “[a] plaintiff asserting a claim for unjust

enrichment must establish not only that the defendant received a benefit, but

also that such a benefit was unjust, ‘a quality that turns on the reasonable

expectations of the parties.’” Metro. Life Ins. Co. v. Cotter, 464 Mass. 623,

644 (2013) (citations omitted).

      The Arbitrator found that SEI’s reasons for Gibson’s termination were

valid. In particular, the Arbitrator found that Gibson called two members of

management to inquire about the federal lawsuit against his wife, and texted



                                       7
one of them “game on,” which was interpreted as a threat. SOMF, Ex. 4 at

18-19.     The Arbitrator concluded that Gibson’s version of the

communications “was not credible.” Id. at 19. The Arbitrator also found, as

particularly pertinent here, that “[i]t was undisputed that [Wendy]

committed a fraudulent wire transfer from” SEI; 8 that “there were

unexplained deposits” to several bank accounts that Peter and Wendy jointly

held; that Peter and Wendy spoke at least daily; that Peter “acknowledged

that ‘what’s hers is mine and what’s mine is hers;’” and that “it [was] just not

credible, given their relationship and their joint bank accounts, that” Wendy

never told Peter about the fraudulent wire transfer. SOMF, Ex. 4 at 20-22.

The Arbitrator concluded “beyond a reasonable doubt that [Peter] knew

about the fraudulent transfer . . . and benefited from [it].” Id. at 23. 9 In other




      8A jury in this court also found Wendy guilty of conversion, and she
did not appeal. Gibson, nonetheless, maintains that the verdict was the
result of her attorney’s failures to, among other things, produce during
discovery and introduce at trial purportedly exculpatory evidence to explain
the bank account deposits. But since the issue here is the preclusive effect of
the arbitration, the court need not address this point.

      9 Gibson, however, argues that the decision had conflicting findings.
While Gibson is correct that the Arbitrator found that “there was no proof
that [Gibson] was involved in the actual fraudulent wire transfer,” the
decision went on to say that “the record established that he benefitted from
it and certainly did not tell [CDMC] about [it].” SOMF, Ex. 4 at 22-23.

                                        8
words, the Arbitrator established that Gibson was unjustly enriched by the

money he improperly received from SEI.

      Third, the issues were actually litigated in the arbitration.       “The

appropriate question is whether the issue was subject to an adversary

presentation and consequent judgment that was not a product of the parties’

consent.” Jarosz v. Palmer, 436 Mass. 526, 531 (2002) (citations omitted).

Here, the arbitration was conducted according to the American Association

of Arbitration rules. See TLT Const. Corp., 48 Mass. App. Ct. at 9. The

parties were afforded, as the decision notes, a “full and fair opportunity to

present evidence and argument, to engage in the examination and cross-

examination [of] affirmed witnesses,” including Gibson and other SEI and

JCI employees, “and otherwise to support their respective positions.”

SOMF, Ex. 4 at 1. The parties also submitted closing briefs, which included

disputes about the admissibility of certain evidence. Since Gibson, therefore,

had a fair opportunity to litigate his claims, the final arbitration award is

valid and binding.10 See TLT Const. Corp., 48 Mass. App. Ct. at 9 (“When


      10 Gibson disagrees that he had “a full and fair opportunity to defend
himself at the arbitration” because he only met his lawyer the day before the
arbitration and he purportedly did not know that his wife’s fraudulent
transfer was going to be discussed. Opp’n Mem. at 7. However, regardless
of when he met his lawyer, he was on notice of the arbitration’s focus since,
at the very least, receiving his termination letter, which specifically provided
that he was “terminated for cause because of [his] threatening

                                       9
arbitration affords opportunity for presentation of evidence and argument

substantially similar in form and scope to judicial proceedings, the award

should have the same effect on issues necessarily determined as a judgment

has.”) (citations omitted).

      Fourth, the issues here were essential to the Arbitrator’s ruling. While

the Arbitrator determined that Gibson’s telling of events regarding his

threats lacked credibility, the material conclusion was that Gibson knew and

benefited from his wife’s fraudulent wire transfer using SEI funds.

      Finally, it is fair to allow for the application of offensive issue

preclusion. To determine fairness,

      courts generally ask whether (1) the party in whose favor the
      estoppel would operate could have joined the original action, (2)
      the party against whom it would operate had an adequate
      incentive to defend the original action vigorously, (3) the
      judgment relied upon as a basis for the estoppel is itself
      inconsistent with one or more previous judgments in favor of the
      defendant, and (4) the second action affords the defendant
      procedural opportunities unavailable in the first action that
      could readily cause a different result.

Bellermann v. Fitchburg Gas & Elec. Light Co., 470 Mass. 43, 62 (2014)

(citations omitted). Here, all four factors weigh in SEI’s favor. SEI could not

have been added as a party to the arbitration because, even though its funds



communications with [CDMC] employees regarding the litigation and the
fact that [he was] complicit in, benefitted from, and failed to report the
fraudulent wire transfer.” SOMF, Ex. 8 (emphasis added).

                                      10
were stolen, CDMC was the signatory with the Union. Gibson had an

incentive to defend himself against what he considered to be an unjust

termination, especially given that his salary of roughly $115,700 per year was

markedly higher than the national average, and that had he been successful,

he would have been entitled to over $100,000 in back pay. See SOMF ¶¶ 6-

7; Pl.’s Mem. (Dkt # 36) at 18. The arbitration award is not inconsistent with

any prior judgment. And this action would not afford Gibson any additional

procedural opportunities that were not available to him at the arbitration.11

      In short, because the arbitration award is entitled to preclusive effect,

and the Arbitrator specifically found that Gibson benefitted from his wife’s

fraudulent wire transfer, SEI is entitled to summary judgment on its claims

of money had and received (Count I) and unjust enrichment (Count II). See

Manganella v. Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir. 2012)


      11 Gibson avers that he has exculpatory evidence in the form of
“thousands of pages of bank statements” to explain the previously
unexplained deposits, which he contends he could have provided to the
Arbitrator if he had had more time to prepare. Opp’n Mem. at 7. He,
however, fails to cite or provide – beyond his W-2s, affidavit, and deposition
transcript – any of this supposedly exculpatory evidence. See Pina v.
Children’s Place, 740 F.3d 785, 795 (1st Cir. 2014) (The court cannot “draw
unreasonable inferences or credit bald assertions, empty conclusions, rank
conjecture, or vitriolic invective.”) (citation omitted and emphasis in
original); Rogers v. Fair, 902 F.2d 140, 143 (1st Cir. 1990) (“It is settled that
the nonmovant may not rest upon mere allegations, but must adduce
specific, provable facts demonstrating that there is a triable issue.”) (citation
omitted).

                                       11
(“Generally, final arbitral awards are afforded the same preclusive effects as

are prior court judgments.”); Miles v. Aetna Cas. & Sur. Co., 412 Mass. 424,

427 (1992) (“An arbitration decision can have preclusive effect in a

subsequent suit between the same parties or their privies.”). The court will

schedule a hearing to determine the amount of SEI’s damages. 12

                                  ORDER

     For the foregoing reasons, SEI’s motion for summary judgment on

Counts I and II is ALLOWED. The Clerk will set a hearing for judgment

damages.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns _____
                                   UNITED STATES DISTRICT JUDGE




     12 The court notes that according to the Arbitrator, although CDMC
“cited $60,000 worth of unexplained deposits, the Union determined there
were only $17,000 [of] explained deposits.” SOMF, Ex. 4 at 21. The
Arbitrator further opined that “whether it was $60,000 or one third of that
amount, it was undisputed that there were unexplained deposits.” Id.

                                     12
